Electronically Filed
                                                        Supreme Court
                                                        SCWC-16-0000200
                                                        23-MAY-2018
                                                        11:06 AM



                          SCWC-16-0000200

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  CAROLYN UYEDA and JAY UYEDA,
       Petitioners and Respondents/Petitioners-Appellees,

                                vs.

                        EVAN SCHERMER,
        Respondent and Petitioner/Respondent-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-16-0000200; CASE NO. 3SS 15-1-153K)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioners and Respondents/Petitioners-Appellees

Carolyn Uyeda and Jay Uyeda’s application for writ of certiorari
filed on April 12, 2018, is hereby rejected.

          DATED:   Honolulu, Hawai#i, May 23, 2018.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson